 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDment with the Union 51Nor do I find that the Company foreclosed negotiation onany mandatory subject of collective bargaining nor that it insisteduponany non-mandatory subject52Neither do I find that it withdrew any proposal when agree-ment appeared to have been reached and so indicated its predetermination not toexecute a contract.I seeno point in reviewing each and every article upon whichagreement was reached to assay how much the Union may have given and howmuch the Respondent since the case is not resolvable on a point system.To askthe Board to sit in judgment of each thrust and counterthrust, to measure each pro-posal and counterproposal, and to appraise each challenge and rejoinder is to im-pose a task not only impractical but beyond the Board's authority under the statuteas the Supreme Court so clearly stated inAmerican National Insurance Company,supra.Itwas precisely this fear that the Board was acting as judge of what con-cessions an employer must make and of what proposals and counterproposals hemay or may not make which led to the Taft-Hartley amendments and the enactmentof Section 8(d).53 It is not for the Board to say what it deems fair and reason-able.54As the Fifth Circuit said inN.L.R B. v. Herman Sausage Company, Inc.,275 F. 2d 229, 231:Deep conviction, firmly held and from which no withdrawal will be made, maybe more than the traditional opening gambit of a labor controversy. It maybe both the right of the citizen and essential to our economic legal system, thusfarmaintained, of free collective bargaining.The Government, through theBoard, may not subject the parties to direction by compulsory arbitration orthe more subtle means of determining that the position is inherently unreason-able, unfair, impracticable or unsound.In short, the proposition that the Board should sit at the bargaining table asarbiter or judge or that it should inhibit or restrain the freedom of theparties innegotiation has been rejected.Upon the above findings of fact, and upon the entire record in this case, I makethe following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section2(2) of the Act andis engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. International Union, UnitedAutomobile, Aircraft and AgriculturalImplementWorkers of America.(UAW) AFL-CIO, is a labororganization within the mean-ing of Section 2(5) of the Act.3.Respondent has not engaged in any unfair labor practices in violation of Sec-tion 8 (a) (1) and(5) of the Act.[Recommendations omitted from publication.]51SeeN L R B v Reed &Prince Manufacturing Company,205 F 2d 131 (C A 1)52 SeeN L RB v Wooster Division of Borg-Warner Corporation,356 U S 34263N.L R B v United Clay MinesCorporation,219 F2d 120(C A 6), citingAmericanNational Insurance Company, supra61N L R B v IBS Mfg Coet al ,21O F 2d634 (CA 5)Illinois-Ruan Transport CorporationandBernerd N. LawrenceAutomotive,Petroleum and Allied Industries Employees Union,Local 618, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of AmericaandBernerd N.Lawrence.Cases Nos. 14-CA-2307 and 14-CB-8415.July 18, 1961_DECISION AND ORDER-On March 6, 1961, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Inter-132 NLRB No. 26. ILLINOIS-RUAN TRANSPORT CORPORATION217mediate Report attached hereto.The Respondent Union, herein-after called Local 618; filed exceptions to the Intermediate Report,together with a supporting brief.The Board has reviewed the rulings of the Trial Examiner. madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed., The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record, andfinds merit in the Respondent Union's exceptions.Accordingly, theBoard adopts only those findings, conclusions, and recommendationsof the Trial Examiner which are consistent with this Decision andOrder.The complaint alleges, and the Trial Examiner found, that Re-spondent Company, herein called Ruan, unlawfully required its em-ployees to become and remain members of Local 618, the RespondentUnion, and also unlawfully maintained a separate seniority rosterfor members of Local 618, in violation of Section 8(a) (1) and (3) ofthe Act.Further, the complaint alleges, and the Trial Examinerfound, that Local 618, by causing or attempting to cause Ruan tocommit the aforesaid discrimination, violated Section 8(b) (2) and(1) (A) of the Act.Unlike the Trial Examiner, we do not believe the evidence adducedby the General Counsel establishes the alleged unfair labor practicesby either Respondent.Ruan is a common carrier, with trucking operations in both Illi-nois and Missouri.Within the Section 10 (b) period,' the recordshows only that Respondents Ruan and Local 618 operated under acontract covering the terms and conditions of employment of Ruan'sMissouri drivers, containing,inter alia,a valid union-security agree-ment.Ruan maintained a separate contract with another Teamsterslocal, 525, covering drivers in its Illinois operations.The partiesstipulated to the authenticity of a document dated April 25, 1960,establishing separate seniority lists for the drivers represented by thetwo Teamsters locals, and Respondents readily admitted that theyoperate under an agreement and understanding, both contractual andotherwise, that "Local 618" men will be employed for Missouri de-liveries.However, Respondents testified without contradiction that,by "Local 618" men, they referred only to their contractual agree-ment, valid on its face, that drivers employed in the Missouri opera-tion join Respondent Local 618 no later than the usual 30-day periodpermitted by law.No drivers were in fact hired for the Missourioperations within the period covered by Section4l0(b).We find theabove evidence establishes only that Respondents operate under avalid union-security agreement covering drivers in Ruan's Missourioperations, and is wholly insufficient to establish any unlawful dis-I Charges were filed and served May 2,1960;the Section 10(b) cutoff date is Novem-ber 2, 1959. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrimination by either Respondent within the 10(b) period.And al-though Ruan employees who are Local 618 members have obtainedadditional work through the operation of their separate seniorityroster which the Charging Party, a member of Local 525, might oth-erwise have had, this is due to the effectuation of the lawful agree-ment between Ruan and Local 618, and not from any illegal hiringpractice.Under the Supreme Court's decision inBryan Manufacturing Com-pany,'when occurrences within the 6-month period preceding thecharge may themselves constitute unfair labor practices, earlier events"may be utilized to shed light on the true character of matters occur-ring within the limitations period." 3 It is apparently the GeneralCounsel's contention that earlier events may in this case shed light onRespondent's actions within the 10 (b) period.However, even if suchevents can be considered in the present case, we do not believe theyestablish any unlawful conduct by Respondents.The only evidenceprior to the Section 10(b) period is that in 1954, a company otherthan Respondent Ruan 4-which company may or may not have beena legal predecessor to Ruan-contacted Local 618 when the earliercompany's operations were extended to Missouri, and entered into anagreement similar to that now in existence between the Respondents.Of the three Missouri drivers hired by Ruan and/or the earlier com-pany between 1954 and 1959, only one was referred by Local 618. An-other was not at the time of hire a member of Local 618. Thus, evenlooking at this pre-10(b) evidence, which is remote in time, thereis nothing to indicate that unlawful preference in hiring is or hasbeen given to Local 618 members.As we do not find that Respondent Local 618 caused or attemptedto cause Ruan to discriminate against employees in violation of Section8 (a) (3), we shall reverse the Trial Examiner's finding of 8 (b) (2) and8(b) (1) (A) violations, and dismiss the complaint as to Local 618.Moreover, since the same events form the substance of the allegationsagainst Respondent Ruan, we shall also dismiss the 8(a) (1) and (3)allegations of the complaint against Ruan,1 even though no exceptionshave been filed to the Trial Examiner's findings against Ruan[The Board dismissed the consolidated complaint.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.2 Local Lodge No. 1424, International Association of Machinists, AFL-CIO,et at. v.NLRB.,362 U. S 411.3 Ibid.at p. 416A Respondent Ruan was not in existence as an interstate carrier until March 15, 1956.5 Cf.G A Rafel andCo , 131 NLRB 11919 SeeKramer Brothers Freight Lines, Inc,130 NLRB 36, footnote 4;William Bahr,at at, d/b/a Hamilton News Co.,129 NLRB 770.We likewise do not adopt the TrialExaminer's apparently inadvertent 8(a) (2) finding, as no violation of that section waseither alleged in the complaint or litigated at the hearing ILLINOIS-RUAN TRANSPORT CORPORATION219INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding began with the filing of two charges,one against Illinois-RuanTransport Corporation' and the other against Automotive,Petroleum and AlliedIndustries Employees Union,Local 618, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America.2Both were filedon May 2, 1960, by an individual,Bernerd N.Lawrence;both were amended onJune 10,1960, and, with all parties represented,both were heard before the dulydesignated Trial Examiner in St. Louis, Missouri,on July 18, 1960, on consolidatedcomplaint of the General Counsel and answer of Respondent Corporation andLocal 618.The issue is whether Local 618 did require Respondent Corporation's employeesto become and remain members of Local 618;and did require the Respondent Corpo-ration to maintain a separate seniority list for members of Local 618 as a condition ofthe Respondent Corporation's doing business within the geographical jurisdiction ofLocal 618; and did require clearance from Local 618 for use of its employees.Abrief was filed only by the General Counsel.Motions to strike were made by bothparty Respondents at the conclusion of the General Counsel's case and at the con-clusion of the hearing.Ruling on these motions was reserved and the motions aredisposed of in accordance with this report.Upon the entire record in this case,including the brief of the General Counsel,and from my observation of the demeanor of the witnesses while testifying,I herebymake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT CORPORATIONRespondent Corporation is an Illinois corporation engaged in the interstate truck-ing service business,having its main office in the city of Wood River, Illinois. Inthe course and operation of its business,it anually performs trucking services valuedin excess of $50,000 outside the State of Illinois,and has gross revenue in excess of$500,000. Its operations extend in part from its place of business in Illinois into theState of Missouri.I find Respondent Corporation to be engaged in commerce within the meaning ofSection 2(6) and(7) of the National Labor Relations Act, as amended,herein calledthe Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 618 is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The eventsRespondent Corporation is a common carrier, employing some 45 drivers andoperating some 30 trucks from its sole physical installation in Wood River, Illinois.All trucks and facilities are maintained and serviced thereAs background information,evidence was adduced at the hearing that prior to1954, Respondent Corporation was only operating in Illinois and had a contract withLocal 525 of the Teamsters covering all of its drivers. In 1954 it procured its firstbusiness for pickup and delivery in Missouri.Rose, Respondent Corporation's ter-minal manager,credibly testified that he arranged a meeting with Joe Baker, assistantbusiness representative of Local 618, because,as he,explained it, he was aware ofthe practice of his competitor's giving Local 618 some of the Missouri work in orderto prevent being "run out of business."Rose explained to Baker at a meeting thatRespondent Corporation was going to start hauling within the St.Louis,Missouri,commercial zone "and that we wanted to get rights,sign a contract whatever wasnecessary to have the business.",Baker described the meeting as follows: ".. . and they [Respondent Corporation]were going to run definitely in Missouri and they [its employees]would be ourpeople due to the fact that they are on this side of the river, the Missouri side." 3IHerein called Respondent Corporation.2Herein called Local 618.s Baker was an extremely evasive witnessAlthough he finally did indicate that thegeographical jurisdiction of Local 618 was the State of Missouri and that Local 525'sjurisdiction was across the Mississippi River In Illinois, he appeared to be very reluctant 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDRose could not recall whether Baker called him first, but did recall that Baker re-quested him to employ a Local 618 driver after Rose had told him he was going to dobusiness in Missouri.The testimony on this point is of interest:Q. But this much is clear that after you did meet with Mr. Baker and hadsome meetings with him, you do recall that he requested you to employ a Local618 driver after you indicated to him you were going to do business here inMissouri?A. I believe that is right. I was presented with the contract which takes onitself the fact that you are going to employ a 618 driver.The contract was signed and driver Milson of Local 618 was hired.A senioritylistwas prepared which shows, as of April 25, 1960, two columns of employees. Onecolumn lists members of Local 525 and the other column lists members of Local618.In the column for Local 618,Milson appears as No. 1 and still remains asNo. 1.According to the credited testimony of Rose, the effect of this separateseniority list was to assure Milson with a full week's work every week as long asRespondent Corporation hadanyMissouri business and as he said, "We always havesome work, pick-ups and deliveries, within the St. Louis commercial zone."Accord-ingly, if there was a business at all in Missouri by Respondent Corporation, Milsonwould get that work regardless of whether other drivers had work yet they may havehad more seniority than Milson.In addition to the contract, there was an understanding between Rose and Bakerand the business agent of Local 525 that as long as Respondent Corporation madepickups and deliveries in St.Louis, it would maintain at least one man of Local 618as an employee. In situations when Milson would be on vacation or ill or unablefor any other reason to work and it would be necessary for Respondent Corporationto use a Local 525 driver to pick up and deliver in Missouri, Respondent Corporationwould have to get clearance from Baker or someone else at Local 618 to use theLocal 525 man.These conditionsexisttoday according to theadmissionof Baker.He admittedmaking a statement to Board Attorney Tilley during the investigation that "actuallyifBernerd Lawrence is successful in having Milson transferred from Local 618 toLocal 525, it will not benefit Lawrence, the only effect would be to cause [Respond-ent Corporation] to cease doing business on the Missouri side of the river or to putin another Local 618 man."At one time three members of Local 618 were hired by Respondent Corporationand put on the separate seniority list for Local 618.They were Milson, Alexander,and Lantzy.Rose credibly testified that when the business they anticipated inMissouri did not fulfill its expected promise, he changed Lantzy from Local 618seniority over to Local 525 because as he said, "We felt we didn't have enough workto have three men in Local 618 and we transferred him, had him transfer into Local525 so that he could do some work within the State of Illinois."Rose crediblytestified as follows with respect to the hiring of both Alexander and Lantzy:Alexander was the first man after Milson. We had need for additional men or[an] additional man inSt. Louis.We had, by that time, built upsome businessout of Jefferson Barracks to probably 30 or 40 service stations and one mancouldn't handle them, so we had a man by the name of Alexander, who was adispatcher who wanted to go back driving.We sent him over to Local 618 andhe made application with 618 and became a member and drove on the Missouriside for us.Lantzy was actually a part-time driver.He was a member of 618,not referred to us by the Union but referred to us by Ruddy Milson;.andMilson suggested to me when Alexander was off sick or something that this wasa good man and belongs to 618 and he can serve in their place.With that inWith respect to what is meant by the term"618 men,"Baker was asked by Attor-ney Armbruster for Local 618:Q. There has been used by your testimony and there has been used by Gen-eral Counsel and I believe by Mr. Rose, the expression "618 man."Do youmean by that a 618 member or employee represented by 618?A. I don't know, that is not real clear . . . I think what, my interpretationof what you said was this, that is a guy who would have to be a member of618 to get the job or to go to work for the Company.to discuss what he later admitted to be the understanding between himself and RoseI credit Baker where his testimony is not inconsistent with that of Rose and when itappears to be an admission against his interest. ILLINOIS-RUAN TRANSPORT CORPORATION221It is clear that at the present time there is this arrangement whereunder a mem-ber of Local 618 has greater seniority than a member of Local 525 when it comesto driving in the State of Missouri. In fact, without prior permission a Local 525employee cannot work in Missouri.There is credited testimony that the contractis thusly interpreted and enforced as of the present time.It is likewise clear that Respondent Corporation could not transact its businessin Missouri without employing members of Local 618 to do the required work. Thisprivate toll gate was deliberately put at the State line.Failure to do business withLocal 618 meant a failure of business in Missouri.The assistant business agent,Baker, of Local 618 admitted, in a conversation relating to the Charging Party'sattempt to get Milson transferred from Local 618 to Local 525, that RespondentCorporation would either quit doing business on the Missouri side of the river or"put in another Local 618 man."This type of union control over the hire of em-ployees has been illegal over 13yearssinceNovember 1947, the effective date ofthe so-called Taft-Hartley Act, referred to herein as the Act.Section 10(b) DefenseBoth Respondent Corporation and Local 618 moved to dismiss the complainton the grounds that the charge was not timely filed with respect to Section 10(b)of the Act.This was based, apparently, on the fact that the original contract andthe original practice was entered into more than 6 months prior to the filing of thecharge.Ifind no merit to this position inasmuch as it is clear that it is a presentpractice which is violative of the Act which practice was timely with respect to thefiling of the charges in this case.B.ConclusionsThe above facts amply support theallegationsof the General Counsel in the com-plaint and extensive discussion is needless.The Board has consistently held that a union and an employer violate Section8(b)(2) and 8(a)(3), respectively, by being parties to an understanding or practicethat requires expressly or in effect that preference in hiring be given to the contract-ing union's members, that union clearance be obtained as a condition of employ-ment, or that otherwise establishes hiring practices which result in closed-shop con-ditions.The maintenance of such an understanding or practice, regardless ofwhether specific discrimination occurs, has been held to have the inevitable effectof unlawfully encouraging membership in the union.The law is likewise clear thatthe existence of such an understanding or practice may be established by the party'sconduct. I find from the evidence above that at the present time there is this illegalunderstanding evidenced by the party's conduct and accordingly both Respondentshave violated the Act in the stated provisions.4As a union also may be found to have violated Section 8(b)(1)(A) by beingparty to such a discriminatory hiring arrangement and practice, I find that Local618 violated Section 8(b) (1) (A) of the Act.In conclusion, I find that Respondent Corporation and Local 618 violated Sec-tion 8(a)(1) and (3) and 8(b)(1)(A) and (2), respectively, and in order toeffectuate the policies of the Act, I will recommend the remedy, as follows in anothersection.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Corporation and Local 618 set forth in section III,above, occurring in connection with the operations of the Respondent Corporationdescribed in section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing the free flow of commerce.V.THE REMEDYHaving found that the Respondent Corporation and Local 618 have engaged inunfair labor practices, the Trial Examiner will recommend that they cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Ithas been found that the parties have an unlawful arrangement. It will berecommended that they cease and desist from so interpreting their contract, andfrom maintaining separate seniority lists based upon membership or lack of mem-bership in Local 618.'International Union of OperatingEngineers, LittleRock.Local982-i824,4FL-Ck0(Armco Diainage &Metal Products.Inc ),123NT,RB 1833, enfd 279 F 2d 951 (C.\ 8). 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact,and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.RespondentCorporationisanemployer engagedin commerce within themeaning of Section 2(6) and (7) of the Act.2.Local618 is a labor organizationwithinthe meaning of Section2(5) of theAct.3.By its conduct described above in sectionIII, theRespondentCorporation hasengaged in and is engaging in unfair labor practiceswithin themeaning of Section8(a) (1), (2),and (3) of the Act.4.By its conduct describedabove in section III,Local 618has engaged in and isengaging in unfairlabor practices within themeaning of Section8(b) (1) (A) and(2) of the Act.[Recommendations omitted from publication.]Crystal Laundry and Dry Cleaning CompanyandSales Drivers,Sales & Service Local 176, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. 9-CA-2161. July 19, 1961DECISION AND ORDEROn December 14, 1960, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in the Intermediate Report at-tached hereto.Thereafter, the General Counsel and Respondent filedexceptions to the Intermediate Report, and the Respondent also fileda supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, but only to the extent consistentwith our Decision herein.1 The Respondent excepted to the Trial Examiner's finding that Respondent was en-gaged in commerce within the meaning ofthe ActWefind no merit in this exceptionThe record discloses that Respondent,which operates a retail laundering and dry cleaningenterprise in Dayton,Ohio,made gross sales in excess of $600,000 for the12-monthperiod preceding the hearing,and had an indirect Inflow from points outside the State ofOhio during the same period in excess of $18,000.Accordingly,we find that the Respond-ent is engaged in commerceand that it will effectuatethe policiesof the Actto assertjurisdiction over it.SeeCarolina Supplies and CementCo,122 NLRB 88.The GeneralCounsel also excepted to the Trial Examiner's failure to find that Re-spondentviolatedSection 8(a)(1) of the Actby RespondentPresident Schryver's state-ment to employeesthat "he wouldclose the place down and rent the place out for stor-age" before he would allow the Union to representhis employeesEven assuming, asdid the Trial Examiner, thatSchryvermade this remark,we concurin the Trial132 NLRB No. 19.